Hamilton, Judge,
delivered tbe following opinion:
This was submitted to tbe court upon a petition to review tbe finding of the referee which fixed tbe fees of the attorney for tbe bankrupt at $100 for preparing the schedules and attending long and various meetings of creditors.
1. The policy of the bankruptcy law is to reduce all expenses to a minimum, and this applies to attorneys’ fees, as well as to all other fees. At the same time the .court thinks that the conditions in Porto Eico call for a reasonable construction of this policy. Hot to mention anything else, there is the difference of languages, which makes all proceedings more complicated than on the mainland of the United States. The court is willing to take that into account in such matters.
2. On examining the decisions upon the subject of fees, a large number of which are cited in the first volume of Loveland on Bankruptcy, p. 243, in the notes, it seems that the courts have been quite strict in regard to the bankrupt’s attorney. It is impossible to get at the merits of all the cases, because the *310facts are not stated, but there are only two or three in which fees of over $100 are allowed.
On the showing made at the hearing, the court is not prepared to say that the referee erred in fixing the fee in this case at $100. His finding is therefore affirmed, and the review denied.